Case: 21-30016     Document: 00515883532         Page: 1     Date Filed: 06/02/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                          June 2, 2021
                                  No. 21-30016
                                                                        Lyle W. Cayce
                                Summary Calendar
                                                                             Clerk


   Iona Sanders,

                                                           Plaintiff—Appellant,

                                       versus

   Christwood, a Louisiana Non-Profit Corporation,
   Improperly Named as Christwood L.L.C.,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                           USDC No. 2:17-CV-9733


   Before Davis, Dennis and Ho, Circuit Judges.
   Per Curiam:*
          This case involving claims under Title VII of the Civil Rights Act and
   the Louisiana Whistleblower Statute (“LWS”) returns to this Court after we
   previously affirmed the district court’s grant of summary judgment on the



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30016        Document: 00515883532              Page: 2       Date Filed: 06/02/2021




                                          No. 21-30016

   Title VII claims and remanded the case for the district court to reconsider
   the LWS claims. Plaintiff appeals the district court’s grant of summary
   judgment on the LWS claims. We AFFIRM.
                                       I. Background 1
           In 2008, Plaintiff, Iona Sanders, who is African-American, began
   working for Christwood, L.L.C., a nonprofit corporation that owns and
   operates a continuing-care retirement community in Covington, Louisiana.
   Sanders was promoted to the position of assisted living unit (ALU) director
   at some point between March 2015 and November 2016. On December 4,
   2016, Christwood notified Louisiana’s Department of Health that Sanders
   was the new ALU director.
           On December 19, 2016, a resident of the ALU wandered off the
   premises and was found three hours later with hypothermia. Christwood was
   required to file an incident report with the state within 24 hours. Later that
   day, the nurse on duty, Ian Thompson, prepared a report and Sanders signed
   off on it. The report was submitted to Sanders’s immediate supervisor, Tami
   Perry, who, as residential health services director, was responsible for
   overseeing Christwood’s ALU, among other units.
           Pertinent to this appeal, Perry asked Sanders to work with Thompson
   to redo or revise the report by noon the next day, but Sanders believed it was
   illegal and inappropriate to require Thompson to make changes to the report
   and did not order him to do so. That night, Perry emailed Sanders, reminding
   her that the report was due the next day, December 20, at noon. According
   to Perry, Sanders called her on December 21 and said that she had not




           1
            Many of the facts in this case are taken verbatim from this Court’s previous ruling
   in Sanders v. Christwood, 970 F.3d 558, 560-61 (5th Cir. 2020).




                                                2
Case: 21-30016              Document: 00515883532        Page: 3   Date Filed: 06/02/2021




                                          No. 21-30016

   submitted the report. On December 24, Perry completed and submitted the
   incident report without Sanders’s assistance.
          Following the incident report debacle, Sanders was reassigned to a
   quality assurance coordinator position in Christwood’s skilled nursing unit
   with the same pay, benefits, and hours as her previous position. 2 After
   Sanders’s reassignment and an incident involving the administration of
   medication to residents, Sanders began to contest her reassignment at
   Christwood and characterized it as a demotion. 3 This episode eventually led
   to an end to her employment with Christwood. 4
          Sanders sued Christwood alleging intentional discrimination under
   Title VII of the Civil Rights Act related to her reassignment. She also brought
   claims under the LWS related to the incident report. In December 2018,
   Christwood moved for summary judgment, which the district court granted.
   We affirmed the district court’s grant of summary judgment on Sanders’s
   Title VII claims. 5 We remanded the case for the district court to consider the
   merits of the LWS claims after we determined—contrary to the district
   court—that Christwood was Sanders’s “employer” under the LWS. 6
          In January 2021, the district court granted summary judgment in favor
   of Christwood on Sanders’s LWS claims. The district court considered
   Sanders’s argument that Christwood violated state law by not submitting the
   original draft of the incident report to the Louisiana Department of Health
   but ultimately determined that no state law was actually violated as required



          2
              Sanders, 970 F.3d at 561.
          3
              Id.
          4
              Id.
          5
              Id. at 566.
          6
              Id. at 563-66.




                                               3
Case: 21-30016               Document: 00515883532        Page: 4       Date Filed: 06/02/2021




                                          No. 21-30016

   by the LWS. Sanders timely appealed the district court’s judgment, and in
   addition, seeks to relitigate issues decided in this Court’s previous ruling.
                                        II. Discussion
           We review a grant of summary judgment de novo. 7 Summary
   judgment is proper “if the movant shows that there is no genuine dispute as
   to any material fact and the movant is entitled to judgment as a matter of law. 8
           The numerous issues Sanders has briefed on appeal can be condensed
   to four categories: (1) issues related to Title VII on which this Court has
   already ruled; (2) new issues related to various claims and procedures not
   previously raised; (3) the merits of the district court’s dismissal of her LWS
   claims; and (4) the denial of her motion to recuse the district judge.
           With the exception of the dismissal of the LWS claims, none of the
   issues raised by Sanders are properly before this Court. Under the law of the
   case doctrine, “an issue of law or fact decided on appeal may not be
   reexamined either by the district court on remand or by the appellate court
   on a subsequent appeal.” 9 The doctrine also extends to issues of law or fact
   decided “by necessary implication.” 10 Thus, Sanders’s arguments regarding
   this Court’s prior disposition of the Title VII claims are barred by the law of




           7
               Id. at 561.
           8
               Fed. R. Civ. P. 56(a).
           9
           Gene & Gene, L.L.C. v. BioPay, L.L.C., 624 F.3d 698, 702 (5th Cir. 2010) (quoting
   Fuhrman v. Dretke, 442 F.3d 893, 896 (5th Cir. 2006)).
           10
             In re Felt, 255 F.3d 220, 225 (5th Cir. 2001); DeJoria v. Maghreb Petroleum Expl.,
   S.A., 935 F.3d 381, 394 (5th Cir. 2019), as revised (Aug. 16, 2019), cert. denied, 140 S. Ct.
   2718 (2020).




                                                4
Case: 21-30016           Document: 00515883532              Page: 5      Date Filed: 06/02/2021




                                             No. 21-30016

   the case doctrine. 11 Likewise, to the extent that Sanders raises new arguments
   not previously raised in the district court, we decline to consider them. 12
           We also decline to review the district court’s denial of Sanders’s
   motion to recuse. Sanders’s notice of appeal designates that her appeal is
   taken “from the order granting Judgment entered in this action on 5 day of
   January, 2021.” That judgment concerns the district court’s grant of
   summary judgment on the LWS claims. A notice of appeal must designate
   the judgment or order being appealed, otherwise, this Court may lack
   jurisdiction to review the order. 13 Although we liberally construe defects in
   specifying judgments in a notice of appeal, we typically do not exercise
   jurisdiction to review an order outside of an explicitly designated order in the
   notice of appeal. 14 This is especially true when the non-designated order is
   not impliedly intended for appeal. 15 Because the January 5, 2021 order
   granting summary judgment is specifically designated in the notice of appeal,
   and that judgment and accompanying briefing do not involve issues related
   to the recusal motion, we decline to entertain Sanders’s arguments related to
   the denial of her recusal motion.



           11
               Sanders has presented no argument that an exception to the law of the case
   doctrine applies, and we find no reason to reexamine the Title VII claims. See Gene, 624
   F.3d at 702 (“Exceptions to the doctrine allow reexamination of issues decided on appeal
   only if (i) the evidence on a subsequent trial was substantially different, (ii) controlling
   authority has since made a contrary decision of the law applicable to such issues, or (iii) the
   decision was clearly erroneous and would work a manifest injustice.”) (internal quotations
   and citation omitted).
           12
            Est. of Duncan v. Comm’r of Internal Revenue, 890 F.3d 192, 202 (5th Cir. 2018)
   (“This court will not consider arguments first raised on appeal . . . .”).
           13
             FED. R. APP. P. 3(c)(1)(B); Warfield v. Fid. & Deposit Co., 904 F.2d 322, 325 (5th
   Cir. 1990).
           14
                Warfield, 904 F.2d at 325.
           15
                Id.




                                                  5
Case: 21-30016          Document: 00515883532              Page: 6      Date Filed: 06/02/2021




                                          No. 21-30016

           Thus, the district court’s dismissal of Sanders’s LWS claims related
   to the incident report is the only issue properly before this Court. In analyzing
   the LWS claims, the district court correctly determined that an employee
   seeking relief under the statute must establish that the employer was actually
   violating state law. The LWS provides:
           A. An employer shall not take reprisal against an employee who
           in good faith, and after advising the employer of the violation
           of law:
           (1) Discloses or threatens to disclose a workplace act or
           practice that is in violation of state law.
           (2) Provides information to or testifies before any public body
           conducting an investigation, hearing, or inquiry into any
           violation of law.
           (3) Objects to or refuses to participate in an employment act or
           practice that is in violation of law. 16
   This Court and the Louisiana Supreme Court have held that, under the
   statute, it is the plaintiff-employee’s burden to prove an actual violation of
   Louisiana law. 17 We agree with the district court’s careful and detailed
   analysis that Sanders has not established and the record summary judgment
   evidence does not show that Christwood committed or encouraged any




           16
                LA. STAT. ANN. § 23:967(A).
           17
              Herster v. Bd. of Supervisors of Louisiana State Univ., 887 F.3d 177, 187 (5th Cir.
   2018) (“[Plaintiff] must prove that LSU “committed an actual violation of [Louisiana]
   law.”) (internal quotations and citation omitted); Encalarde v. New Orleans Ctr. for Creative
   Arts/Riverfront, 158 So. 3d 826, 826 (La. 2015) (“In order to bring an action under La. R.S.
   23:967, the employee must establish the employer engaged in workplace conduct
   constituting an actual violation of state law.”).




                                                 6
Case: 21-30016         Document: 00515883532              Page: 7       Date Filed: 06/02/2021




                                          No. 21-30016

   actual violations of the state laws that Sanders alleges were violated in her
   complaint. 18
                                       III. Conclusion
           For the foregoing reasons and the reasons stated by the district court,
   the judgment of the district court is AFFIRMED.




           18
               The district court evaluated (1) timely reporting under LA. ADMIN. CODE tit. 48
   pt. I § 6871(F)(1); (2) retention of documents under LA. ADMIN. CODE tit. 48 pt. I
   § 6871(F)(6); and (3) Falsification of records under LA. REV. STAT. ANN. § 37:921 and LA
   ADMIN CODE tit. 46 pt. XLVII § 3405, 306. The district court found no violation regarding
   timely reporting since Sanders herself caused the untimely submission of the incident
   report that Christwood insisted be timely submitted. The district court found no violation
   regarding retention of documents because there was no proof that the initial incident report
   or other nurse’s notes were destroyed. In addition, the district court determined that a
   separate draft report of the incident for submission to the state that was torn up during the
   drafting was not the type of document covered under the regulation. Even if it was, Sanders
   did not advise Christwood that discarding a draft would violate state law. With regard to
   falsification of records, the district court correctly determined that the applicable laws do
   not prevent Christwood from revising or supplementing an initial incident report for
   submission to the state.




                                                7